Name: 90/112/EEC: Commission Decision of 19 February 1990 amending Decision 88/324/EEC establishing the amendments to be made in respect of potatoes, to the measures taken by Denmark to protect itself against the introduction of Corynebacterium sepedonicum (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-03-15

 Avis juridique important|31990D011290/112/EEC: Commission Decision of 19 February 1990 amending Decision 88/324/EEC establishing the amendments to be made in respect of potatoes, to the measures taken by Denmark to protect itself against the introduction of Corynebacterium sepedonicum (Only the Danish text is authentic) Official Journal L 067 , 15/03/1990 P. 0049 - 0050*****COMMISSION DECISION of 19 February 1990 amending Decision 88/324/EEC establishing the amendments to be made in respect of potatoes, to the measures taken by Denmark to protect itself against the introduction of Corynebacterium sepedonicum (Only the Danish text is authentic) (90/112/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/665/EEC of 24 June 1980 on the control of potato ring rot (1), in particular Article 9 (2) thereof, Having regard to the communication made by Denmark on 15 November 1985, Whereas Denmark has implemented a programme to eradicate Corynebacterium sepedonicum, the agent causing bacterial ring rot in potatoes and known to occur in Denmark; Whereas Denmark adopted, within the framework of this programme, on 28 September 1984, the 'Landbrugsministeriets bekendtgoerelse nr. 499 om laeggekartofler' (Ministry of Agriculture Order No 499 concerning seed potatoes) as replaced on 11 December 1987 by the 'Landbrugsministeriets bekendtgoerelse nr. 795 om laeggekartofler' (Ministry of Agriculture Order No 795 concerning seed potatoes), on 29 August 1985, the 'Landbrugsministeriets bekendtgoerelse nr. 395 om konsumkartofler' (Ministry of Agriculture Order No 395 concerning potatoes for consumption), and, on 11 December 1987, the 'Landbrugsministeriets bekendtgoerelse nr. 820 om indfoersel og udfoersel af planter m.m.' (Ministry of Agriculture Order No 820 on imports and exports of plants etc.) which supplemented the relevant provisions of the previous Orders; Whereas these provisions mainly lay down that potatoes imported into Denmark, other than those imported for consumption between 15 April and 30 June of the year of production, are required: - to be derived in direct line from propagating material which has its origin in disease-free potato meristems, and - not to have been in contact during production, harvesting, storage, grading or transport with tubers of other origins; Whereas pursuant to these Orders, potatoes from other Member States may no longer be imported into Denmark, unless they meet the aforementioned requirements; Whereas Denmark has justified these measures by the need to ensure that the effectiveness of its eradication programme is not jeopardized by possible reinfections of its own potato production through contacts with potatoes of uncertain origin as regards their health standard; Whereas by Commission Decision 88/324/EEC (2) Denmark was required to amend the Orders of 29 August 1985 and 11 December 1987; Whereas, in this Decision, it was established that it was prudent to allow Denmark, to require for a limited period, certain additional safeguards, since technical examination which is necessary for the assessment of the justification given by Denmark was not completed at that time; Whereas, in particular, there was insufficient information to assess whether seed potatoes originating in parts of the Community where Corynebacterium sepedonicum is not known to occur, and which have been officially certified under Council Directive 66/403/EEC (3) as last amended by Directive 89/366/EEC (4), may present a potential risk for the effectiveness of the Danish eradication programme; Whereas it is still not possible to fully assess that risk as well as that presented by potatoes for consumption; Whereas the period during which Denmark should be allowed to require certain safeguards, in respect of both seed potatoes and potatoes for consumption should be extended; Whereas the safeguards shall be reconsidered at the expiry of the aforementioned limited period, with a view to establishing uniform standards and rules against the introduction or spread of Corynebacterium sepedonicum, applicable to all Member States; Whereas this Decision is without prejudice to any further action which might be decided as a result of the continuing technical examination of the Danish measures; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (2) of Decision 88/324/EEC, '30 June 1989' is replaced by '30 June 1991'. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 19 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 180, 14. 7. 1980, p. 30. (2) OJ No L 147, 14. 6. 1988, p. 84. (3) OJ No 125, 11. 7. 1966, p. 2320/66. (4) OJ No L 159, 10. 6. 1989, p. 59.